UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-7156


JAMES A. GILES,

                  Plaintiff - Appellant,

          v.

DOCTOR ALLAN WALLS; DOCTOR      EILLEN     DELANEY;   DOCTOR   ROBERT
POILETMAN; MRS. AMY ENLOE,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. David C. Norton, District Judge.
(0:10-cv-00959-DCN)


Submitted:   January 31, 2012               Decided:    February 3, 2012


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James A. Giles, Appellant Pro Se.      Steven Michael Pruitt,
MCDONALD, PATRICK, TINSLEY, BAGGETT & POSTON, Greenwood, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           James   A.    Giles    appeals   the   district   court’s     orders

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2006) complaint and the court’s

order denying his motion to alter or amend the judgment under

Fed. R. Civ. P. 59(e).       We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.           Giles v. Walls, No. 0:10-cv-00959-DCN

(D.S.C. Aug. 8, 2011; Aug. 17, 2011; Aug. 24, 2011).                   We deny

Giles’   motion    to   appoint    counsel.       We   dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                    AFFIRMED




                                      2